Citation Nr: 1454385	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-19 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability, to include chondromalacia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A transcript from the Veteran's October 2014 hearing with the undersigned was reviewed with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Board hearing, the Veteran reported being on Social Security disability.  Those records should be associated with the claims file.  

Additionally, the VA examiner in September 2010 was not able to provide an opinion on a causal relationship between the current left knee chondromalcia and service without resort to speculation.  The examiner was also unable to examine the Veteran's knee after an additional diagnosis of meniscal tear (February 2011), or to review the Veteran's statements of continuous symptoms from the Board hearing.  An additional examination and opinion are needed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 23 (2007). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any Social Security Administration records on the Veteran.

2. After completing the above, schedule the Veteran for a VA examination for his left knee with an examiner other than the one from September 2010 and forward the claims file.  The examiner should address the following:

a. Is left knee chondromalcia at least as likely as not related to the reported football injury in service?

b. Is the left knee meniscal tear diagnosed at VA in February 2011 at least as likely as not related to the reported football injury in service, or is it otherwise related to service?

c. Is left knee degenerative joint disease diagnosed in December 2013 at least as likely as not related to the reported football injury in service or is it otherwise related to service?

Please consider the Veteran's and his former spouse's reports of injury while playing football in service and continuous symptoms, as well as, service treatment records of left knee pain in November 1977, a left-side football injury in June 1979, and trick or locked knee noted in 1986 and 1987 examination questionnaires.

The examiner should consider all relevant evidence of record and provide detailed reasons for the conclusions given.

If the requested opinions cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



